Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 1 of 7




                         1   5    9    2
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 2 of 7
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 3 of 7
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 4 of 7
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 5 of 7
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 6 of 7
Case 15-34864   Doc   Filed 11/20/20   Entered 11/20/20 14:21:30   Desc Main
                          Document     Page 7 of 7
